Citation Nr: 0030988	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 813	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had periods of active duty in the U.S. Coast 
Guard-Merchant Marines from December 1941 to June 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 RO decision, which denied the 
veteran's claim of service connection for hearing loss.


REMAND

Subsequent to the RO's August 1998 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claim must be developed in accordance 
with these new and binding requirements.

The record reflects that the veteran submitted a personal 
letter dated in June 1997.  In this letter, the veteran 
advised the RO that while in service in 1953, he received 
treatment at Onslow Memorial Hospital and Duke Hospital, 
where it was noted he had hearing problems.  Currently, there 
is no indication in the claims file that any attempt was made 
to obtain these records.  There is also no indication 
addressing whether or not such records exist.  In addition, 
it is noted that the veteran's entire claims file, including 
his service medical records, was lost during the pendency of 
this appeal while such file was in the custody of VA.

In regards to obtaining any outstanding records, VA 
Adjudication Procedure Manual M21-1, Part III, par. 4.31 
(October 3, 1997) provides specific instructions in cases 
which the veteran has Merchant Marine service.  In this 
instant case, although the claims file indicates that 
attempts have been made to obtain records at U.S. Public 
Heath Service hospitals, no attempts have been made to secure 
records from the National Archives or the Office of Maritime 
Labor and Training.  It is noteworthy that the claimant has 
alleged his ears were injured as a result of noise trauma 
incurred in combat with an enemy ship in August 1943.  
Accordingly, efforts should be made to obtain any outstanding 
service medical records at the aforementioned facilities.

The law requires full compliance with all orders in this 
remand  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case might be assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including 
medical records from the facilities which 
have been identified by the veteran--
Onslow Memorial Hospital and Duke 
Hospital.  Pursuant to VA Adjudication 
Procedure Manual M21-1, Part III, par. 
4.31 (October 3, 1997), the RO should 
contact the National Archives and the 
Office of Maritime Labor and Training in 
order to determine whether there are any 
available copies of the veteran's service 
medical records.  

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


